739 N.W.2d 834 (2007)
2007 WI 127
ESTATE OF Leon P. SZLESZINSKI, by its Special Administrator and Darlene SZLESZINSKI, Petitioners-Appellants
v.
LABOR & INDUSTRY REVIEW COMMISSION, Respondent-Respondent,
Midwest Coast Transport, Respondent-Respondent-Petitioner,
Transhield Trucking and Transhield Leasing Company, Respondents.
No. 2004AP3033.
Supreme Court of Wisconsin.
Decided October 19, 2007.
¶ 1 PER CURIAM.
MOTION for reconsideration. Reconsideration denied.
¶ 2 The Estate of Leon P. Szleszinski moves this court to award it attorney fees and costs pre- and post-August 7, 2003, under the Wisconsin Fair Employment Act (WFEA). The court remands the issue of attorney fees and costs to the Labor and Industry Review Commission (LIRC).
¶ 3 Justices DAVID T. PROSSER and PATIENCE DRAKE ROGGENSACK dissent.
¶ 4 Justice ANNETTE KINGSLAND ZIEGLER did not participate.